This is a companion case with First National Bank of Oklahoma City v. Foster, No. 13874, and was tried by agreement at the same time in the same court. For brevity, we make reference to the opinion in that case. The Aurelius-Swanson Company, Inc., had obtained a note for $5,000, and a mortgage on Oklahoma City real estate securing same, from one Porter and his wife, for a loan of money, and sold same to plaintiff in 1918. By felonious fraud on plaintiff, said company obtained possession and nominal title to said note and mortgage in March, 1921, by representing to plaintiff that the loan was to be liquidated. Said company assigned and delivered said note and mortgage to defendant under the pledge agreement of the Foster Case and about the same time as the note and mortgage therein. Judgment was for the plaintiff for recovery of the note and mortgage, the interest coupons attached, and for interest collected thereon by the bank, and six per cent. interest thereon from the date of such collection.
Let it be assumed, as in the Foster Case, *Page 244 
that the bank was a bona fide holder for value as pledgee. The note and mortgage in the instant case were among securities held by the bank at the time the company was adjudicated bankrupt, and were included in the same stipulation between the trustees in bankruptcy and the bank shown in the Foster Case. The history of the note and mortgage in the instant case and all transactions relative thereto are the same as in the Foster Case. Under the law of that case and on the same grounds it is recommended that the judgment herein be affirmed.
By the Court: It is so ordered.